Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Application number 16/946,271 filed on 6/12/2020 has been considered.  Claims 1-18 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) of the India Application No. IN201941023707, filed on 6/14/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/2020 and 12/22/2020 are being considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities:  there is a typographical error in the limitation “a processor, coupled to the memory, configured;”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP et al. (“3GPP TR 33.824 V0.2.0 (2019-05)” – See IDS 12/09/2020 hereinafter 3GPP) in view of 3GPP et al. (“Security architecture and procedures for 5G system” Release 15, 3GPP TS 33.501 V15.4.0, March 2019, hereinafter 3GPP-33501)
Regarding claim 1, 3GPP discloses a method for authentication at an integrated access and backhaul (IAB) relay device in a wireless network, comprising: 
generating, by the IAB relay device, a stratum security key for one of an access stratums (AS) security establishment or a non-access stratums (NAS) security establishment with an IAB donor device in the wireless network (page 10, sections 5.2.2.1 & 5.2.2.3; “Key derivations and transfer of keys from one IAB node to another IAB node to maintain service continuity. Security keys for communication needs to be established between the IAB node and the 5G core network; and between the IAB nod and the IAB donor).
3GPP does not explicitly disclose generating, by the IAB relay device, a pre-shared key (PSK) based on the stratum security key; and generating, by the IAB relay device, an internet key exchange (IKE) value using the PSK for establishing an F1 interface security with the JAB donor device.
However, 3GPP-33501 discloses generating, by the IAB relay device, a pre-shared key (PSK) based on the stratum security key (page 46-48, section 6.2, FIG. 6.2.2-1 and 6.2.2-2, pages 74-76, section 6.9.2); and generating, by the IAB relay 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate 3GPP-33501 into 3GPP in order to protect the communication between the IAB node and IAG-donor node (3GPP, page 14, section 6.4.1.2)
Regarding claim 2, 3GPP in view of 3GPP-33501 discloses the method as claimed in claim 1, wherein a base station in the wireless network sends, to the IAB donor device, a security key of a mobile terminal (MT) functionality of the IAB relay device for generating the stratum security key, when the IAB relay device connects to the JAB donor device through a handover from the base station (3GPP, page 13, section 6.2; 3GPP-33501, page 46-48, section 6.2, FIG. 6.2.2-1 and 6.2.2-2, pages 74-80, section 6.9).
Regarding claim 3, 3GPP in view of 3GPP-33501 discloses the method as claimed in claim 1, wherein the IAB relay device performs the authentication with the IAB donor device using an MT functionality of the IAB relay device for generating the stratum security key, when the JAB relay device connects to the IAB donor device for registration with the wireless network (3GPP, page 13, section 6.2; 3GPP-33501, page 46-48, section 6.2, FIG. 6.2.2-1 and 6.2.2-2, pages 74-80, section 6.9).
Regarding claim 4, 3GPP in view of 3GPP-33501 discloses the method as claimed in claim 1, wherein an MT functionality of the IAB relay device sends the PSK to a distribution unit (DU) functionality of the IAB relay device in response to generating 
Regarding claim 5, 3GPP in view of 3GPP-33501 discloses the method as claimed in claim 1, wherein establishing the F1 interface security with the IAB donor device comprises; generating, by the IAB donor device, the stratum security key for the AS security establishment (3GPP, page 13, section 6.2; 3GPP-33501, page 46-48, section 6.2, FIG. 6.2.2-1 and 6.2.2-2, pages 74-80, section 6.9); generating, by the IAB donor device, the PSK based on the stratum security key for the AS security establishment (3GPP, page 13, section 6.2; 3GPP-33501, page 46-48, section 6.2, FIG. 6.2.2-1 and 6.2.2-2, pages 74-80, section 6.9); and generating, by the IAB donor device, the IKE value using the PSK for establishing the F1 interface security with the IAB relay device (3GPP, page 13, section 6.2; 3GPP-33501, page 46-48, section 6.2, FIG. 6.2.2-1 and 6.2.2-2, pages 74-80, section 6.9).
Regarding claim 6, 3GPP in view of 3GPP-33501 discloses the method as claimed in claim 1, wherein establishing the F1 interface security with the IAB donor device comprises; generating, by an access and mobility management function (AMF) of the wireless network, the stratum security key for the NAS security establishment (3GPP, page 13, section 6.2; 3GPP-33501, page 46-48, section 6.2, FIG. 6.2.2-1 and 6.2.2-2, pages 74-80, section 6.9); generating, by the AMF, the PSK based on the stratum security key for the NAS security establishment (3GPP, page 13, section 6.2; 3GPP-33501, page 46-48, section 6.2, FIG. 6.2.2-1 and 6.2.2-2, pages 74-80, section 6.9); sending, by the AMF, the PSK to the IAB donor device (3GPP, page 13, section 6.2; 3GPP-33501, page 46-48, section 6.2, FIG. 6.2.2-1 and 6.2.2-2, pages 74-80, 
Regarding claim 7, 3GPP in view of 3GPP-33501 discloses the method as claimed in claim 1, wherein the stratum security key is an AS security key and a NAS security key for the AS security establishment and the NAS security establishment, respectively (3GPP, page 13, section 6.2; 3GPP-33501, page 46-49, section 6.2,  FIG. 6.2.2-1 and 6.2.2-2, pages 74-80, section 6.9).
Regarding claim 8, 3GPP in view of 3GPP-33501 discloses the method as claimed in claim 1, wherein the PSK is generated using at least one of a KsN, a KgNB, a S-KgNB, a KAw, an IAB count, a physical cell identifier (PCI), an absolute radio frequency channel number-downlink (ARFCN-DL), a gNB identifier of the IAB donor device, an address of a control unit (CU) of the IAB donor device, an address of the IAB relay device, an identifier of the IAB relay device (100), a cell identifier, a key for user plane encryption (Kurenc), a key for user plane integrity (Kurint), an access type distinguisher, or an uplink NAS count (3GPP, page 13, section 6.2; 3GPP-33501, page 46-48, section 6.2, FIG. 6.2.2-1 and 6.2.2-2, pages 74-80, section 6.9).
Regarding claim 9, 3GPP in view of 3GPP-33501 discloses the method as claimed in claim 1, wherein the IAB relay device establishes the F1 interface security with the IAB donor device by skipping the authentication that uses a pre-configured credential (3GPP-33501, page 52, section 6.3.2.2, pages 102-103).

a memory (page 6, section 3.1); 
a processor (page 6, section 3.1), coupled to the memory, configured; and 
an authentication controller (page 8, section 4.2), coupled to the processor and the memory, configured to: generate a stratum security key for one of an access stratums (AS) security establishment or a non-access stratums (NAS) security establishment with an IAB donor device in a wireless network (page 10, sections 5.2.2.1 & 5.2.2.3; “Key derivations and transfer of keys from one IAB node to another IAB node to maintain service continuity. Security keys for communication needs to be established between the IAB node and the 5G core network; and between the IAB nod and the IAB donor);
3GPP does not explicitly disclose generate a pre-shared key (PSK) based on the generated stratum security key; and generate an internet key exchange (IKE) value using the PSK for establishing an F1 interface security with the IAB donor device.
However, 3GPP-33501 discloses generate a pre-shared key (PSK) based on the generated stratum security key (page 46-48, FIG. 6.2.2-1 and 6.2.2-2, pages 74-76, section 6.9.2); and generate an internet key exchange (IKE) value using the PSK for establishing an F1 interface security with the IAB donor device (page 46-48, FIG. 6.2.2-1 and 6.2.2-2, page 115, section 9.8).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate 3GPP-33501 into 3GPP in 
Regarding claim 11, see claim 2 above for the same reasons of rejections.
Regarding claim 12, see claim 3 above for the same reasons of rejections.
Regarding claim 13, see claim 4 above for the same reasons of rejections.
Regarding claim 14, see claim 5 above for the same reasons of rejections.
Regarding claim 15, see claim 6 above for the same reasons of rejections.
Regarding claim 16, see claim 7 above for the same reasons of rejections.
Regarding claim 17, see claim 8 above for the same reasons of rejections.
Regarding claim 18, see claim 9 above for the same reasons of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311.  The examiner can normally be reached on Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/C.D.N/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435